330 S.E.2d 612 (1985)
313 N.C. 604
Joseph S. MARION
v.
Robert R. LONG, Import Performance Centre, Ltd. and William Ferretti d/b/a Thompson Industries.
No. 98P85.
Supreme Court of North Carolina
May 7, 1985.
Thomas A. Fagerli, Larry F. Habegger, Winston-Salem, for plaintiff.
Brock & McClamrock, Mocksville, for defendants.
Plaintiff's notice of appeal and petition for discretionary review under G.S. § 731. Defendants' motion to dismiss the appeal for lack of substantial constitutional question. Allowed. Petition denied.